The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
A method for manufacturing a dielectric elastomer transducer.  Connecting a large strain region to a large strain side with respect to a low elastic modulus region.  A “pre-stretching” process is performed that reduces hysteresis in the elastic behavior of the dielectric elastomer layer and a second load smaller than the first load is applied to the dielectric elastomer layer after the pre-stretching process is performed.  The pre-stretching processes are performed to generate a first tension that is included in the low elastic modulus region by applying a load equal to or greater than the first load to the dielectric elastomer layer before providing the pair of electrode layers. The dielectric elastomer layer is fixed to a support member when a second tension smaller than the first tension is generated. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Neither Takeuchi nor Yoo et al teach the stretching processes that are preliminary to the claimed dielectric layer fixing process that includes two different loads.     

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101. The examiner can normally be reached Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 

MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649